        Case 1:20-cv-00662-AWI-BAM Document 8 Filed 05/18/20 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   LEROY GOMEZ.,                                      Case No.: 1:20-cv-00662 AWI JLT
12                  Plaintiffs,                         ORDER DISQUALIFYING MAGISTRATE
            v.                                          JUDGE AND REASSIGNING CASE
13
     CYNTHIA NORRIS, et al.,
14                                                      Old Case Number: 1:20-cv-00662 AWI JLT
                    Defendants.                         New Case Number: 1:20-cv-00662 AWI BAM
15
16          Good cause appearing, the assigned Magistrate Judge disqualifies herself from all
17   proceedings of the present action. The Clerk of the Court has reassigned this action to the docket
18   of Magistrate Judge Barbara A. McAuliffe. The new case number is 1:19-cv-00379 AWI BAM.
19   All future pleadings shall be so numbered. Failure to use the correct case number may result in
20   delay in your documents being received by the correct judicial officer.
21
22   IT IS SO ORDERED.
23
        Dated:     May 18, 2020                               /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28
